Name: 79/274/EEC: Commission Decision of 19 February 1979 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to women' s, girls' and infants' woven overcoats, raincoats and other coats, cloaks and capes, jackets and blazers, other than those of category 15 A, of wool, of cotton or of man-made textile fibres, falling within subheading ex 61.02 B of the Common Customs Tariff (NIMEXE codes 61.02-31, 32, 33, 35, 36, 37, 39, 40) (category 15 B), originating in Yugoslavia and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-03-15

 nan